UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6821


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN BERNARD TRUESDALE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:92-cr-00034-RLV-1; 3:14-cv-00263-RLV)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvin Bernard Truesdale, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvin     Bernard       Truesdale     seeks      to    appeal       the   district

court’s orders dismissing as successive his 28 U.S.C. § 2255

(2012) motion, and denying his motion for reconsideration.                                 The

orders are       not     appealable     unless      a   circuit     justice      or    judge

issues      a      certificate          of       appealability.             28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent       “a    substantial     showing         of    the    denial      of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,       537    U.S.    322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Truesdale has not made the requisite showing.                            Accordingly, we

deny Truesdale’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the



                                             2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3